708 N.W.2d 399 (2006)
474 Mich. 1023
Wendy Beth ADELSON, Plaintiff-Appellant,
v.
OAKLAND CIRCUIT JUDGE, Defendant-Appellee.
Docket Nos. 128218 & (24), COA No. 258539.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the February 25, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for bond pending appeal is DENIED as moot.